Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Billy Joe Tedder appeals the district court’s judgment entered after a jury *277found for the defendant on Tedder’s 42 U.S.C. § 1983 (2012) complaint in which he alleged excessive force. We have reviewed the record arid find no reversible error. Accordingly, we affirm. We deny Tedder’s motion for the preparation of a transcript at government expense, and his motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.